Citation Nr: 0612885	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  00-19 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for chronic otitis 
media mastoiditis, status post mastoidectomy and 
tympanoplasty, currently rated as 10 percent disabling.  

2.  Entitlement to an increased separate evaluation for 
recurrent dizziness and chronic labyrinthitis, constant 
tinnitus in the right ear and right tympanic membrane 
perforation associated with chronic otitis media mastoiditis, 
status post mastoidectomy and tympanoplasty, currently rated 
as 30 percent disabling.  

3.  Entitlement to an effective date prior to April 23, 2004 
for the award of a separate 30 percent evaluation for 
recurrent dizziness and chronic labyrinthitis, constant 
tinnitus in the right ear and right tympanic membrane 
perforation associated with chronic otitis media mastoiditis, 
status post mastoidectomy and tympanoplasty.  


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service from February 
1952 to February 1956.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the San Juan, Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an effective date prior to April 
23, 2004 for the award of a separate 30 percent evaluation 
for recurrent dizziness and chronic labyrinthitis, constant 
tinnitus in the right ear and right tympanic membrane 
perforation associated with chronic otitis media mastoiditis, 
status post mastoidectomy and tympanoplasty, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In April 2004, the veteran filed a claim for entitlement to 
an increased evaluation for his service-connected right ear 
hearing loss.  This claim is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Chronic otitis media mastoiditis, status post 
mastoidectomy and tympanoplasty, are manifested by chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) during suppuration.

2.  Residuals associated with chronic otitis media 
mastoiditis, status post mastoidectomy and tympanoplasty, are 
manifested by recurrent dizziness, chronic labyrinthitis, 
constant tinnitus of the right ear, and right tymphanic 
membrane perforation; this does not equate to findings of 
Meniere's syndrome including hearing impairment with attacks 
of vertigo and cerebellar gait occurring from one to four 
times a month, with or without tinnitus.    


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for chronic otitis media mastoiditis, status 
post mastoidectomy and tympanoplasty, are not met. 38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6200 (effective prior to and since June 
10, 1999).

2.  The schedular criteria for a separate disability rating 
in excess of 30 percent for recurrent dizziness and chronic 
labyrinthitis, constant tinnitus in the right ear and right 
tympanic membrane perforation associated with chronic otitis 
media mastoiditis, status post mastoidectomy and 
tympanoplasty, are not met. 38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Codes 6200, 
6205 (effective prior to and since June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluations - Right Ear 
Disability

During the pendency of this appeal, the rating criteria for 
evaluating ear disabilities, including otitis media and 
Meniere's syndrome was revised effective on June 10, 1999.  
See 64 Fed. Reg. 25202-25210 (1999).  The changed regulation 
may not be applied prior to the effective date.  See 38 
U.S.C.A. § 5110(g) (West 2002).  

Under the old rating criteria, chronic suppurative otitis 
media was to be assigned a 10 percent rating during the 
continuance of the suppurative process.  The 10 percent 
rating was to be combined with ratings for loss of hearing.  
See 38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998).  Under 
the revised criteria, chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) during 
suppuration or with aural polyps warrants the assignment of a 
10 percent rating under Diagnostic Code 6200.  

In this case, the RO has already granted the maximum benefit 
under Diagnostic Code 6200.  A higher rating cannot be 
assigned using this diagnostic code.  See 38 C.F.R. §§ 4.7, 
4.87, Diagnostic Code 6200 (effective prior to and since June 
10, 1999).

Under the revised Diagnostic Code 6200, hearing impairment 
and complications such as labyrinthitis, tinnitus, facial 
nerve paralysis, or bone loss of skull are to be evaluated 
separately.  See 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2005).  The veteran's residual disability associated with 
his service-connected right ear chronic otitis media 
mastoiditis, status post mastoidectomy and tympanoplasty, has 
been separately rated as analogous to Meniere's syndrome 
under Diagnostic Code 6205.  

Effective prior to June 10, 1999, Meniere's syndrome was 
rated as 30 percent disabling if mild with aural vertigo and 
deafness.  A 60 percent rating was warranted for a moderate 
disability with less frequent attacks, including cerebellar 
gait.  See 38 C.F.R. § 4.87a, Diagnostic Code 6205 (1998).  
Under the revised rating criteria, a 30 percent rating is 
assigned for disability manifested by hearing impairment with 
vertigo less than once a month, with or without tinnitus.  A 
60 percent evaluation is warranted for hearing impairment 
with attacks of vertigo and cerebellar gait occurring from 
one to four times a month, with or without tinnitus.  See 38 
C.F.R. § 4.87, Diagnostic Code 6205 (2005).  Competent 
medical evidence of record, including VA outpatient treatment 
notes, private treatment records, and VA examination reports 
dated in September 1999, October 2002, and May 2004, show 
findings of recurrent vertigo and dizziness but do not 
indicate that the veteran suffers from cereballar gait. 

Finally, revised Diagnostic Code 6205 specifies that 
Meniere's syndrome may be rated either 30, 60 or 100 percent 
using Diagnostic Code 6205, or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  However, an evaluation for 
hearing impairment, tinnitus, or vertigo may not be combined 
with an evaluation assigned under Diagnostic Code 6205.  In 
the present case, the veteran has been already been awarded 
service connection for a right ear hearing loss disability, 
which has been rated as noncompensable (zero percent) since 
June 1968.  Current medical evidence of record also does not 
show that the veteran's right ear hearing loss residuals 
warrant a compensable evaluation.  Further, ratings in excess 
of 30 percent for the veteran's associated residuals are not 
available under the separate rating criteria for tinnitus and 
peripheral vestibular disorder.  

Consequently, the veteran's residuals associated with his 
service-connected right ear chronic otitis media, 
mastoiditis, status post mastoidectomy, and tympanoplasty 
disability do not meet or more nearly approximate the 
criteria necessary for the assignment of a rating in excess 
of 30 percent under Diagnostic Code 6205.  See 38 C.F.R. §§ 
4.7, 4.87, Diagnostic Codes 6200, 6205 (effective prior to 
and since June 10, 1999).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).
In the present case, a substantially complete application for 
the veteran's increased rating claim was received in June 
1999.  Thereafter, in a November 1999 rating decision the RO 
denied the veteran's increased rating claim.  In an August 
2004 rating decision, the RO granted entitlement to a 
separate 30 percent evaluation for associated residuals of 
the veteran's service-connected right ear disability.  The 
Board acknowledges that the section 5103(a) notice was sent 
to the veteran after the RO's decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed - before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

Letters dated in May 2001, January 2002, and March 2005 from 
VA complied with the four notice requirements listed above.  
Moreover, to the extent that the veteran was not specifically 
advised to submit any pertinent evidence in his possession by 
the letters, he was given the text of 38 C.F.R. § 3.159 in 
the December 2005 supplemental statement of the case (SSOC).  
Consequently, he was aware of this provision.  

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, after the notice 
was provided, the case was readjudicated in a December 2005 
SSOC.  In a January 2006 written statement, the veteran 
specifically indicated that he had no additional evidence to 
submit concerning his claims.   The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, the Board finds no defect in notice that results 
in any prejudice to the veteran.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Moreover, the veteran has not 
shown or alleged any prejudice in the content of the notice 
concerning this issue.
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, entitlement to service connection for a right 
ear disability has already been granted by the RO in a 
December 1968 rating decision.  Consequently, the claim for 
service connection was substantiated and any defect in the 
section 5103(a) notice concerning the elements of that 
service connection claim would also be harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, VA 
treatment records, and multiple VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided with multiple VA 
examinations.    

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to an increased evaluation for chronic otitis 
media mastoiditis, status post mastoidectomy and 
tympanoplasty, is denied.  

Entitlement to an increased separate evaluation for recurrent 
dizziness and chronic labyrinthitis, constant tinnitus in the 
right ear and right tympanic membrane perforation associated 
with chronic otitis media mastoiditis, status post 
mastoidectomy and tympanoplasty, is denied.  


REMAND

In this case, the veteran filed a timely notice of 
disagreement (NOD) in September 2004 with respect to the RO's 
August 2004 rating decision which granted entitlement to a 
separate 30 percent rating using Diagnostic Code 6205 for 
associated residuals of the veteran's service-connected right 
ear disability, effective from May 20, 2004.  See 38 C.F.R. 
§§ 20.201, 20.302(a) (2005); see also Manlincon v. West, 12 
Vet. App. 238 (1999).  The Board notes that in a subsequent 
February 2005 rating decision, the RO awarded an earlier 
effective date of April 23, 2004 for the veteran's 30 percent 
disability.  However, this action does not invalidate the 
September 2004 NOD concerning the effective date of the 
separate rating using Diagnostic Code 6205.  Consequently, 
this matter will be remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case concerning 
the claim of entitlement to an effective 
date prior to April 23, 2004 for the 
assignment of a separate 30 percent 
evaluation for recurrent dizziness and 
chronic labyrinthitis, constant tinnitus 
in the right ear and right tympanic 
membrane perforation associated with 
chronic otitis media mastoiditis, status 
post mastoidectomy and tympanoplasty.  
The appellant is hereby informed that he 
must submit a timely and adequate 
substantive appeal as to this issue in 
order for the issue to be before the 
Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


